Exhibit 10.68B

AMENDMENT NO. TWO

TO THE

KEWAUNEE SCIENTIFIC CORPORATION

401 PLUS EXECUTIVE DEFERRED COMPENSATION PLAN

THIS AMENDMENT made and executed the 6th day of December, 2017, by Kewaunee
Scientific Corporation (the “Corporation”);

W I T N E S S E T H

WHEREAS, the Corporation previously adopted and established the Kewaunee
Scientific Corporation 401 Plus Executive Deferred Compensation Plan (the
“Plan”) for the benefit of a select group of management or highly compensated
employees of the Corporation; and

WHEREAS, the Corporation has reserved in Section 8.1 of the Plan the right to
amend the Plan from time to time; and

WHEREAS, the Corporation now desires to amend the Plan to allow participants to
elect, with respect to deferrals and matching contributions attributable to
periods on or after January 1, 2018, to establish multiple accounts under the
Plan to be distributed following separation from service, with each account
having its own form of payment election.

NOW, THEREFORE, the Plan is amended as follows, effective as of January 1, 2018:

1. The definition of “Account” in Section 2.1 of the Plan shall be amended in
its entirety to read as follows:

“2.1 Account — A Participant’s Termination Accounts, collectively.”

2. A new Section 2.16A shall be added to the Plan to read as follows:

“2.16A Pay Deferral Account — A bookkeeping account maintained to record the
amounts a Participant elects to have the Company credit to a Termination Account
under this Plan through reduction of his or her Compensation and adjustments
thereto, all pursuant to Article IV. If a Participant’s Pay Deferral Election
allocates deferrals from the Participant’s Compensation between or among more
than one Termination Account (for periods beginning on or after January 1,
2018), then references in the Plan to the Participant’s Pay Deferral Account
shall include each Pay Deferral Account with respect to each of the
Participant’s Termination Accounts where such context is applicable.”

3. Section 2.21 shall be revised to clarify that the defined term is “Retirement
Date” rather than “Date” as follows:



--------------------------------------------------------------------------------

“2.21 Retirement Date — The date as of which a Participant attains age
sixty-five (65) or such earlier date as of which the Participant is eligible to
receive a pension under a tax-qualified retirement plan maintained by the
Company.”

4. A new Section 2.22A shall be added to the Plan to read as follows:

“2.22A Supplemental Company Matching Contribution Account — A bookkeeping
account maintained to record the amounts the Company credits to a Termination
Account for a Participant under this Plan and adjustments thereto, all pursuant
to Article V. If a Participant’s Pay Deferral Election allocates deferrals from
the Participant’s Compensation between or among more than one Termination
Account (for periods beginning on or after January 1, 2018), then references in
the Plan to the Participant’s Supplemental Company Matching Contribution Account
shall include each Supplemental Company Matching Contribution Account
(corresponding to each Pay Deferral Account) with respect to each of the
Participant’s Termination Accounts where such context is applicable.”

5. A new Section 2.22B shall be added to the Plan to read as follows:

“2.22B Termination Account — A bookkeeping account maintained to record the
amounts payable to a Participant under this Plan following a separation from
service (or earlier distribution event) under Section 6.2. A Participant may
maintain multiple Termination Accounts. The first Termination Account
established under the Plan for a Participant shall be known as the ‘Primary
Termination Account.’ For the avoidance of doubt, all amounts credited under the
Plan with respect to periods prior to January 1, 2018 shall be deemed allocated
to the Primary Termination Account. Each additional Termination Account shall be
established as the ‘Second Termination Account,’ the ‘Third Termination Account’
and so on, and the additional Termination Accounts shall be referred to
collectively as the ‘Additional Accounts’ or singularly as an ‘Additional
Termination Account.’ Any deferral amount for a Plan Year (and Company
contributions for such same Plan Year) not specifically allocated to the Primary
Termination Account or an Additional Termination Account will be allocated to
the Primary Termination Account.”

6. A new Section 4.1(c) shall be added to the end of Section 4.1 of the Plan to
read as follows:

 

  “(c)

Allocation to Termination Accounts and Method of Distribution. For Pay Deferral
Elections made for periods on or after January 1, 2018, the Participant shall
specify in his or her Pay Deferral Election (filed by the applicable deadline
specified above in Section 4.1) whether to allocate the Participant’s
Compensation deferrals to his or her Primary Termination Account and/or an
Additional Termination Account. The Administrator may establish rules for the
election of deferral allocations between or among

 

2



--------------------------------------------------------------------------------

  Termination Accounts, including minimum percentages. If no designation is
made, Compensation deferrals shall be allocated to the Participant’s Primary
Termination Account. When a Participant establishes a Primary Termination
Account and/or an Additional Termination Account (effective January 1, 2018),
the Participant shall specify in his or her Pay Deferral Election (filed by the
applicable deadline specified above in Section 4.1) the method of distribution
applicable to the Primary Termination Account and, if applicable, each
Additional Termination Account in accordance with the distribution methods
permissible under Section 6.3 (lump sum or installments). If a method of
distribution is not specified in the Participant’s Pay Deferral Election, the
Termination Account(s) shall be paid in single lump sum in accordance with
Article VI. For the avoidance of doubt, a Participant can only allocate
Compensation deferrals to an Additional Termination Account if such deferrals
are attributable to periods beginning on or after January 1, 2018. ”

7. The first sentence of Section 5.1(a) of the Plan shall be revised to read as
follows:

“Each Plan Year, the Company shall credit supplemental matching contributions
under the Plan on behalf of each Participant in an amount equal to the total of
(i) and (ii) below.”

8. The third sentence of Section 5.1(b) of the Plan shall be revised to read as
follows:

“To the extent that the cumulative total of periodic matching contributions
under this Plan and the Incentive Savings Plan for a Participant for the year is
less than what the total matching contributions would have been if calculated on
an annual basis (instead of being made payroll-by-payroll), then the Company
shall credit an additional contribution under the Plan for the Participant equal
to this difference.”

9. Section 5.1(d) of the Plan shall be revised in its entirety to read as
follows:

 

3



--------------------------------------------------------------------------------

  “(d) Crediting of Company Contributions. The amount of the Participant’s
supplemental matching contributions shall be credited to the Supplemental
Company Matching Contribution Account maintained on the Participant’s behalf
under the Participant’s Primary Termination Account, or if applicable, between
or among the Participant’s Primary Termination Account and Additional
Termination Account(s) on the same proportionate basis as the Participant’s
Compensation deferrals for the Plan Year are allocated to such Termination
Accounts. Supplemental matching contributions shall be credited as of the date
selected by the Committee.”

10. The first sentence of Section 6.2(a) of the Plan shall be amended in its
entirety to read as follows:

“A Participant’s benefit from his or her Termination Accounts shall become
payable upon his or her separation from service (within the meaning of Code
§409A) as a result of termination of employment with or retirement from the
Company.”

11. Section 6.2(c) of the Plan shall be amended to add a new sentence to the end
thereof to read as follows:

“If an Unforeseeable Emergency withdrawal is made, such distribution shall be
made from the Participant’s Pay Deferral Account attributable to the Termination
Account with the earliest payment date before made from the Pay Deferral Account
attributable to a Termination Account with a later payment date.”

12. Section 6.2(d) of the Plan shall be amended in its entirety to read as
follows:

“(d) Disability. A Participant shall be entitled to a distribution of his or her
Account if the Participant suffers Disability while in the employ of the Company
prior to his or her severance from employment or Retirement Date.”

13. The first part of the first sentence of Section 6.2(e) of the Plan shall be
amended to read as follows:

“If a Change in Control occurs and a Participant’s severance from service with
the Company occurs no more than three (3) years after such date, the Participant
shall be entitled to a distribution from his or her Account;”

14. The first two sentences of Section 6.3 of the Plan shall be amended to be
replaced with the following four sentences:

 

4



--------------------------------------------------------------------------------

“Each Employee who becomes a Participant in the Plan may elect his or her future
method of benefit distribution as permitted by this Section 6.3 for his or her
Termination Account(s) by filing a written election with the Company in
accordance with such procedures as the Committee may prescribe. As part of the
Pay Deferral Election with respect to which the Participant establishes his or
her Primary Termination Account, and as part of the Pay Deferral Election with
respect to which the Participant establishes one or more Additional Termination
Accounts, the Participant shall designate the method of distribution for such
Termination Account based on the methods described in Section 6.3(a) and
Section 6.3(b). For the avoidance of doubt, a Participant may elect to choose
different forms of distribution for his or her Primary Termination Account and
each of his or her Additional Termination Account(s), provided the Participant
makes a timely election pursuant to Section 4.1. A Participant may elect to
change his or her elected method of distribution for a Termination Account to
any method described under Section 6.3, provided that only one (1) such change
shall be permitted with respect to a Termination Account, such election is
received more than one (1) year prior to the Participant’s separation from
service and the distribution of the Participant’s benefit pursuant to the
revised election occurs no fewer than five (5) years from the date the
Participant’s benefit would have commenced pursuant to the Participant’s
original benefit distribution election for such Termination Account.”

15. Section 6.3(a) of the Plan shall be amended in its entirety to read as
follows:

 

5



--------------------------------------------------------------------------------

  “(a) Lump Sum; Default Method of Payment. A Participant may elect to receive
benefits in a Termination Account in the form of a single lump sum distribution.
Effective with respect to an Employee who first becomes a Participant on or
after January 1, 2009, unless a Participant elected a method of payment at the
time of the Pay Deferral Election, the Participant’s benefit under each
Termination Account shall be paid in a single lump sum distribution. With
respect to an Employee who became a Participant before 2009, (i) default
distribution for a Primary Termination Account shall be made in the form of
quarter-annual installment payments over a period of five (5) years, with each
quarterly payment determined as the then balance of the Participant’s Primary
Termination Account divided by the remaining number of installment quarters, and
(ii) default distribution for an Additional Termination Account established on
or after January 1, 2018 shall be made in the form of a single lump sum
distribution. Notwithstanding the foregoing, if at any distribution date, the
total amount credited to the Participant’s Account (including all Termination
Accounts collectively) does not exceed the applicable dollar limit under Code
§402(g)(1)(B), then such amount shall be distributed to the Participant in a
lump sum as of such date (which also shall be in lieu of any remaining
installments under any Termination Account).”

16. Section 6.3(b) of the Plan shall be amended in its entirety to read as
follows:

 

  “(b)

Installment Payments. A Participant may elect to receive benefits in a
Termination Account in quarterly or annual installment payments over a period of
three (3) or five (5) years; provided, that if at any distribution date the
total amount credited to the Participant’s Account (including all Termination
Accounts collectively) does not exceed the applicable dollar limit under Code
§402(g)(1)(B), then such remaining amount in the Participant’s Account shall be
distributed to the Participant in a lump sum as of such date (which also shall
be in lieu of any remaining installments under any Termination Account). If a
Participant receives benefits from a Termination Account in installment payments
under this subsection (b), the payments will be made annually or quarterly, as
applicable, based on the Participant’s Termination Account balance at the
beginning of the payment period and will be redetermined annually by dividing
the Participant’s Termination Account balance at the beginning of the applicable
Plan Year by the number of remaining years in the payment period based on the
Participant’s Termination Account payment election. The rate of return (positive
or negative) during any payment year will be credited on the unpaid
Participant’s Termination Account balance at the applicable Declared Rate(s).

 

6



--------------------------------------------------------------------------------

  Each installment payment shall be charged to the subaccounts into which the
Participant’s Termination Account is divided pursuant to Section 4.2 in the same
percentages that new amounts were credited prior to the Participant’s severance
from service. The Participant may change such percentages, or transfer amounts
among subaccounts in accordance with the provisions of Section 4.2 until the
Termination Account is distributed in full, subject to such additional
restrictions and procedures as the Committee may require. Notwithstanding the
foregoing, if at any distribution date the total amount credited to the
Participant’s Account (including all Termination Accounts collectively) does not
exceed the applicable dollar limit under Code §402(g)(1)(B), then such remaining
amount in the Participant’s Account shall be distributed to the Participant in a
lump sum as of such date (which also shall be in lieu of any remaining
installments under any Termination Account).”

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be properly
executed on the 6th day of December, 2017.

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

/s/ Thomas D. Hull III

Title:   Vice President of Finance

 

7